DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted January 6, 2022, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 12 recites “the reception section decides leakage of the liquid when a level of the detection signal exceeds a threshold”.  First, because “reception section” is so general, it is unclear how a “reception section” can make a decision.  Second, in what sense does the “detection signal” have a level that exceeds a threshold.  Does the “level” of the signal change from a weaker signal to a stronger signal, or is the signal changing in a different way to indicate a leak? 
Claims 13-20 are rejected as being dependent upon a rejected base claim.
Claim Rejections -  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki US PG Publication 2015/0283281 in view of Bae US PG Publication 2010/0203394.
Regarding Claims 12, 17, and 20, Iwaki discloses a e.g. water liquid detection sensor (meeting Claim 20) comprising a magnesium-air battery (can be a sheet-like Mg-air battery (para 0070, meeting Claim 17; see note below regarding anode and cathode electrochemistry) that is formed by stacking (since the sheets are formed as tubes and stacked together) a positive electrode sheet (anode, see note below regarding anode and cathode electrochemistry) 21, a negative electrode sheet (cathode, see note below regarding anode and cathode electrochemistry) 22, and a separator (liquid holder/liquid absorber) 23/24 interposed between the inner faces of the positive and negative electrodes, a reception section (“various products” in Fig. 10 such as a movable roof 81 in Fig. 8 or a water-stopping shutter 91 in Fig. 9) that receives a detection signal obtained by the metal-air battery (paras 0094-0098), wherein the separator 23/24 is formed wider than an area in which the positive electrode and the negative electrode overlap with the separator disposed therebetween (Fig. 2 shows the separator 23/24 extends far beyond where 21 and 22 overlap), a detection area between the inner faces of the positive and negative electrodes (when liquid is absorbed into the part of 24 positioned between the positive and negative electrodes, current is generated and the liquid is thereby detected), a liquid contact area 23 that is bent (in a curving shape, as it is a tube-shape, see Figs 2-3) such that a part extending of from an outer circumference end part of the negative electrode overlaps an outer face of the negative electrode (since the entire 23 overlaps the outer circumference end part of the negative electrode 22), when a liquid contacts the liquid contact area 23 from a side of the outer face of the negative electrode sheet (from all directions around 23, really) (see Fig. 2 where 23/24 contact 22), the liquid permeates to the detection area and is detected, and the reception section decides leakage of the fluid when a level of the detection signal exceeds a threshold (which can be e.g. zero) (see all figures and paras 0063-0081).
	Iwaki does not specifically disclose that the positive electrode sheet, negative electrode sheet, and separator are laminated together.  However, in the same field of endeavor, Bae teaches a metal-air battery used in leak detection that is shaped as a thin battery with the electrodes and separator laminated together (para 0079) and teaches that this thin battery configuration allows for use in smaller products that would benefit from leak or moisture detection or other consumer products) (para 0006). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the liquid detection sensor of Iwaki as a laminated product of the electrodes and the separator (including the functionality of Iwaki) because this configuration allows for a smaller liquid detection sensor which is beneficial for use in a wider range of applications, such as in small devices, as opposed to Iwaki’s teaching which is directed only to larger applications where a leak sensor would be used.  
	Regarding the designation of negative and positive electrodes in Iwaki, although Iwaki refers to the oxygen electrode as the anode 21 and the magnesium metal electrode as the cathode 3 (paras 0063-0066), in a typical Mg-air cell, it is commonly and conventionally known (as shown by Bae in paras 0052-0055) that the redox chemistry of magnesium and oxygen in neutral solution (e.g. water) results in using oxygen as the cathode or positive electrode active material and magnesium as the anode or negative electrode active material. 
Regarding Claim 14, Iwaki fails to specifically disclose wherein a thickness of the positive electrode sheet is 0.4 mm to 2.0 mm and a thickness of the negative electrode sheet is 0.05 mm to 2.0 mm.  However, Bae teaches that in the thin battery, the anode has a thickness between 0.005 mm and 1 mm and the cathode can have a thickness from 0.05 mm to 1.0 mm (paras 0064 and 0068) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the liquid detection sensor of Iwaki as a thin battery with the positive electrode having a thickness of 0.4 mm to 2.0 mm and a thickness of the negative electrode sheet is 0.05 mm to 2.0 mm because Bae teaches these thicknesses are desirable for the thin battery serving as a liquid detector.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Regarding Claim 15, Iwaki discloses wherein an outer sheet (electrode case) 28 (just the lateral surface) covers a surface of the stacked/laminated part at which the positive electrode sheet, negative electrode sheet, and separator are laminated is provided, and the outer sheet is disposed such that air can contact the air electrode 21 via air intake port 27 (see para 0082).
Regarding Claim 16, Iwaki modified by Bae does not specifically disclose wherein the separator is separated into a plurality of separators and the liquid contact area is formed with each separator. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the separator of Iwaki modified by Bae in multiple parts, i.e. as a plurality of separators wherein the liquid contact area is formed with each separator in order to easily replace deteriorated separator sections without having to replace the entire separator because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding Claim 19, Iwaki fails to specifically disclose wherein the liquid detection sensor is a blood leakage detection sensor.  However, Bae teaches that a thin metal-air battery with a liquid detection capability could be used with blood as the liquid activator (para 0033) and so the skilled artisan would find the leakage detection sensor of Iwaki and Bae to be capable of acting as a blood leakage detection sensor or it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to configure the  leakage detection sensor of Iwaki and Bae as a blood leakage detection sensor since Bae teaches that blood can be used as a liquid in the liquid detection sensor and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki US PG Publication 2015/0283281 in view of Bae US PG Publication 2010/0203394, as applied to Claim 12, and further in view of Yonehara US PG Publication 2014/0205909.
Regarding Claim 13, Iwaki modified by Bae discloses the claimed liquid detection sensor as described in the rejection of Claim 12, above, which is incorporated herein in its entirety.  Iwaki modified by Bae fails to specifically disclose wherein the liquid contact area is formed by being bent such that a part extending from outer circumference end parts of both of the positive electrode sheet and negative electrode sheet overlaps the outer face of the negative electrode sheet. However, in the same field of endeavors of metal-air batteries, Yonehara teaches electrodes in such a battery can be either coated (laminated) on to a separator or they can be wrapped in a separator (para 0239) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the separator of Iwaki modified by Bae such that the liquid contact area of the separator is formed by being bent such that a part extending from outer circumference end parts of both of the positive electrode sheet and negative electrode sheet overlaps the outer face of the negative electrode sheet since this would amount to the negative electrode being wrapped in the separator of Iwaki modified by Bae and Yonehara teaches that in such an application, a separator can either be coated on the electrode or wrapped around the electrode.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki US PG Publication 2015/0283281 in view of Bae US PG Publication 2010/0203394, as applied to Claim 12, and further in view of https://www.flyingmag.com/everything-you-need-to-know-about-emergency-locator-transmitters/ (hereinafter “Flying NPL”).
Regarding Claim 18, Iwaki modified by Bae discloses the claimed liquid detection sensor as described in the rejection of Claim 12, above, which is incorporated herein in its entirety. Iwaki teaches that one use of the liquid detection sensor is as a “rescue transmitter” when freshwater or seawater is detected (para 0099) and also shows a signal symbol above 70 in Fig. 7, but Iwaki modified by Bae fails to specifically disclose wherein the liquid detection sensor of Claim 12 comprises a transmission section that can communicate a detection signal of the metal-air battery by radio to the reception section. However, Flying NPL explains that an emergency position-indicating radio beacon is activated automatically by contact with water (p. 3, highlighted) which would necessarily include a transmission section that communicates such a detection signal by radio to a receiver.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the liquid detection sensor of Iwaki modified by Bae a transmission section that can communicate a detection signal of the metal-air battery by radio to the reception section because Flying NPL teaches that a detection signal is automatically transmitted by radio signal when water is detected by a rescue transmitter and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729